PER CURIAM:
Steven Lavour Twitty appeals the district court’s orders denying his motions for a reduction of sentence under 18 U.S.C. § 3582(c)(2) (2006) and for reconsideration. Twitty pleaded guilty to one count of possession with intent to distribute and distribution of cocaine and cocaine base in violation of 21 U.S.C. § 841(a)(1) (2006). He is currently serving the statutory maximum sentence of 240 months’ imprisonment for that offense. But for that statutory maximum, the low end of Twitty’s Guidelines range both before and after Amendment 750 exceeded 240 months. Therefore, the district court properly found that Amendment 750 had no effect on Twitty’s Guidelines range. Accordingly, we affirm the district court’s orders. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.